UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 14, 2011 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52372 (Commission File Number) 30-0696883 (IRS Employer Identification No.) 919 Milam Street, Suite 2300, Houston, Texas, 77002 (Address of principal executive offices and Zip Code) (713) 651-0060 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03Creation of a Direct Financial Obligation On September 14, 2011, Circle Star Energy Corp. (the “Company”) issued 6% convertible notes (the “Notes”) in the total amount of $1,500,000 (the “Note Issuance”). The Notes are due and payable on September 14, 2014, with interest at the rate of 6% per annum accruing on the unpaid principal amount, compounded annually. The Notes are convertible at the option of the holder into shares of common stock of the Company at a conversion price of $1.50 per share.The Notes are redeemable prior to maturity at the option of the Company and can be prepaidin whole or in part at any time without a premium or penalty, upon 5 business days notice; prior to which the holder of the Note may convert the principal and interest into shares of common stock of the Company.The proceeds of the Note Issuance went to paying a portion of the $1,500,000 installment due on September 1, 2011 for the Promissory Note described in the Current Report on Form 8-K filed by the Company on June 21, 2011. Item 3.02Unregistered Sales of Equity Securities The Notes were offered by the Company in a non-brokered private placement to non-U.S. persons outside of the United States in off-shore transactions. The Notes were not registered under the U.S. Securities Act of 1933, as amended (the “Securities Act”), or the laws of any state, and are “restricted securities” (as defined in Rule 144(a)(3) of the Securities Act). The securities may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. The Notes were placed pursuant to exclusions from registration requirements by Rule 903 of Regulation S of the Securities Act, such exclusions being available based on information obtained from the investors to the private placement. Item 9.01Exhibits Exhibit Number Exhibit Form of 6%Series A Convertible Notes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCLE STAR ENERGY CORP. By:/s/ David Brow Name:David Brow Title:President Dated: September 19, 2011 EXHIBIT INDEX Exhibit Number Exhibit Form of 6%Series A Convertible Notes
